Citation Nr: 0028170	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for heart murmur.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In his July 1999 substantive appeal 
(VA Form 9), the veteran withdrew his claim for an increased 
evaluation for dermatitis of the arms, currently evaluated as 
10 percent disabling.  Thus, the appeal is limited to the 
issues set forth on the title page.


REMAND

In his August 1998 Notice of Disagreement (VA Form 21-4138), 
the veteran indicated that he was receiving treatment for his 
heart disorder at the Orlando VAOPC and at the Tampa VAMC.  
He also indicated that he was receiving treatment for his 
hypertension at the Orlando VAOPC.  Additionally, the 
veteran's more recent July 1999 Substantive Appeal (VA Form 
9) also indicated that he was receiving continuous treatment 
at both of these clinics.  It is essentially asserted that 
these documents would well ground the appellant's claim.  It 
is unclear whether these records may include an opinion 
concerning the onset of his disorders.  The more recent 
records have not been requested.  The outstanding VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain all 
relevant VA treatment records 
pertaining to the veteran, 
including all records of the 
veteran's treatment at the VA 
Medical Center in Tampa, Florida 
and at the VA Outpatient Clinic in 
Orlando, Florida.

2.  After undertaking any 
additional development deemed 
appropriate in addition to that 
requested above, the RO should 
readjudicate whether the veteran is 
entitled to service connection for 
heart murmur and for hypertension.  
If the benefits requested on appeal 
remain denied, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the 
procedural development requested herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



